DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-9 and 11-22 are pending.
	Claim 10 is cancelled by Applicant.

Allowable Subject Matter
2.	Claims 1-9 and 11-22 are allowed over art.
3.	The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 12, and 20 limit to a method, apparatus, and non-transitory medium comprising to obtain transaction information involving first and second counterparties of which include parameter data and additional content associated with the transaction where the parameter data include a value of a parameter that characterize the transaction and the transaction information being in a first format that is associated with a first transaction processing network that includes at least a first computing system and  based on the transaction information, generate first data that includes a portion of the additional content and second data includes a value of the transaction parameter that is accessible at the first computing system, and further there is second data being formatted in accordance with a second format associated with a second transaction processing network. The claimed invention further include via the communications interface generate and transmit a first signal that includes the first data to a peer computing system where the first signal cause the peer computing system to perform operations that record encrypted information associated with the first data within an element of a distributed ledger that is accessible at the first computing system, and further generate and transmit a second signal that includes the second data to the second computing system of the second transaction processing network where the second signal cause the second computing system to perform operations that execute the transaction in accordance with the values of the transaction parameter.
The previous rejection, including the Haldenby, et. al. and Pierce, et al. combination, was overcome by the current amendments.  Further searching failed to disclose prior art that reads on claim limitations of a second data being formatted in accordance with a second format associated with a second transaction processing network and further generate and transmit a second signal that includes the second data to the second computing system of the second transaction processing network where the second signal cause the second computing system to perform operations that execute the transaction in accordance with the values of the transaction parameter. 
Therefore, none of the references alone or in combination disclose or suggest the invention as claimed in claims 1-9 and 10-22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571)272-3851. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEYNNA TRUVAN
Examiner
Art Unit 2435

/L.TT/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435